Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Griffin, II et al. (US 9762278 B2).
Re claim 1: Griffin discloses a stowable accessory dock, comprising: 
an accessory loop (110 in figs 1, 3-4); and 
a movable tray (tail feature 204 in figs 5-6) adjacent the accessory loop that is movable between a stowed position (see figs 2, 4) disposed within a housing (150) of a computing device (accessory device 100 + electronic device 150 in fig 2) and a deployed position (see figs 1, 3, 6) extending out from the housing of the computing device (100 + 150 in fig 2), wherein the accessory loop is engageable with the tray such that the tray is to insert the accessory loop into the housing upon the tray being transitioned to the stowed position (see fig 4).
Re claim 8: Griffin discloses the stowable accessory dock, wherein the accessory loop comprises a pliable material (column 6, lines 42-45) so as to be folded on to the movable tray.
Re claim 12: Griffin discloses an electronic device (accessory device 100 + electronic device 150 in fig 2), comprising: 
a housing (150); and 
a stowable accessory dock disposed in the housing, comprising: 
an accessory loop (110 in figs 1, 3-4); and 
a moveable tray (tail feature 204 in figs 5-6) adjacent the accessory loop that is moveable between a stowed position (see figs 2, 4) disposed within the housing and a deployed position (see figs 1, 3, 6) extending out from the housing of the electronic device, wherein the accessory loop is engaged with the movable tray such that upon moving the movable tray to the deployed position (see figs 1,3, 6), the tray is to extend the accessory loop out of the housing such that the accessory loop can receive an accessory (stylus 226 in fig 6).  
Re claim 15: Griffin discloses the electronic device, further comprising an accessory (stylus 226 in fig 6) to insert into the accessory loop upon the accessory loop being disposed outside of the housing.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device having a stowable accessory dock including, along with other limitations, the movable tray comprises a retention post to engage with a complementary aperture in the accessory loop such that the retention post is to pull the accessory loop into the housing of the computing device upon the tray being transitioned to the stowed position as set forth in the claim.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device having a stowable accessory dock including, along with other limitations, the movable tray comprises a removal lever to transition the tray from the stowed position to the deployed position as set forth in the claim.
Claims 9-11 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach a housing for a computing device including, along with other limitations, the moveable tray adjacent the accessory loop having a retention post and the accessory loop includes a complementary aperture to engage with the retention post as set forth in the claim.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the movable tray includes a pair of retention posts and the accessory loop includes a pair of complementary apertures to each engage with one of the pair of retention posts as set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2841